Order confirming assessments for the tax years 1933 to 1941-42, inclusive, and dismissing writs of certiorari heretofore issued, unanimously affirmed, without costs. Although in our opinion the weight of the evidence warranted substantial reductions in the assessments, in the light of the standards employed by the Court of Appeals in weighing the facts (Matter of City of N. Y. [Newtown Creek], 284 N. Y. 493; People ex rel. Clinton Trust Co. v. Sexton, 288 id. 678; People ex rel. Borough Housing Corp. v. Sexton, 285 id. 754; People ex rel. Chase National Bank v. Bankson, 287 id. 793), we are without power to effect such modifications. The proof offered by the city in support of the assessments in this case is as “ credible ” as that relied on and ultimately sustained in the cited authority, despite our determination of the weight of the evidence. Present — • Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ. (See 265 App. Div. 889, am-.lg. decision.)